     Case 2:16-cv-01277-WBS-CKD Document 24 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELO RUBIO, JR.,                                No. 2:16-cv-1277 CKD P
12                           Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RAYTHEL FISHER,
15                           Respondent.
16

17          A recent court order was served on petitioner’s address of record and returned by the

18   postal service. It appears that petitioner has failed to comply with Local Rule 182(f), which

19   requires that a party appearing in propria persona inform the court of any address change. More

20   than sixty-three days have passed since the court order was returned by the postal service and

21   petitioner has failed to notify the Court of a current address.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.     The stay of this case is lifted.

24          2.     The Clerk of the Court shall randomly assign a United States District Judge to this

25                 action.

26          IT IS FURTHER RECOMMENDED that this action be dismissed for without prejudice

27   for failure to prosecute. See Local Rule 183(b).

28          These findings and recommendations are submitted to the United States District Judge
                                                         1
     Case 2:16-cv-01277-WBS-CKD Document 24 Filed 09/09/20 Page 2 of 2

 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 2   after being served with these findings and recommendations, any party may file written

 3   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 4   Findings and Recommendations.” Any response to the objections shall be filed and served within

 5   fourteen days after service of the objections. The parties are advised that failure to file objections

 6   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

 7   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: September 8, 2020
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/rubi1277.133a

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
